Citation Nr: 1701699	
Decision Date: 01/24/17    Archive Date: 02/09/17

DOCKET NO.  13-03 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Finch, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to June 1967.  He also has periods of active duty Reserves.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York that denied service connection for a back disability.  

In December 2013, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at video hearing.  A transcript of this proceeding is associated with the claims file.

The Board remanded the claim in February 2015 for additional development.  


FINDING OF FACT

The preponderance of the evidence is against a finding that the Veteran's current back disability is causally related to, or aggravated by, an event, injury, or disease in service.


CONCLUSION OF LAW

The criteria for service connection for a back disability have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

VA has duties to notify and assist a veteran in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 & 3.326(a) (2016).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the veteran and his representative of any information, and any medical or lay evidence, which is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice must inform the veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain; and (3) that the veteran is expected to provide. Ideally, the notice should be provided to the veteran before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In the instant case, the Board finds that VA has satisfied its duty to notify.  The RO provided the Veteran with proper notice by letter dated in April 2010.  This notice complied with the specificity requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006), identifying the five elements of a service connection claim, and Quartuccio, identifying the evidence necessary to substantiate a claim and the relative duties of VA and the veteran to obtain evidence.

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Furthermore, the Board finds that there has been substantial compliance with the assistance provisions set forth in the law and regulations.  VA has obtained available service treatment records (STRs) and pertinent post-service medical records.  The Veteran gave testimony at a video hearing in December 2013.  In February 2015, the Board remanded this issue to the AOJ to attempt to secure deck logs.  August 2015 correspondence from the National Archives and Records Administration reveals that there is no record of the incident or the Veteran within the deck logs.  The Board finds that no additional assistance in this regard is required.  Therefore, a remand to obtain the actual records which have been shown not to contain any evidence related to the Veteran would serve no useful purpose and merely delay adjudication.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  There is no competent and credible evidence that indicates that the National Archives incorrectly performed its search of records.  In addition, the Board notes that there is a "presumption of regularity" under which it is presumed that government officials have properly discharged their official duties.  Clear evidence to the contrary is required to rebut the presumption of regularity.  See Ashley v. Derwinski, 2 Vet. App. 307 (1992).  See also Mindenhall v. Brown, 7 Vet. App. 271 (1994).  

VA afforded the Veteran a VA examination in June 2015.  The examiner considered the relevant history of the Veteran's back disability, including the lay evidence of record, performed a physical examination, and provided a rationale to support the conclusions reached.  See Stefl v. Nicholson, 21 Vet. App. 12, 123-24 (2007).  The Board finds that the June 2015 examination is adequate for adjudication purposes.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  As such, the Board finds that there has been substantial compliance with the February 2015 Board remand.  See Dyment v. Principi, 287 F.3d 1377 (2002); Stegall v. West, 11 Vet. App. 268 (1998).  

All known and available records have been obtained and associated with the Veteran's claims file, and the Veteran and his representative have not contended otherwise.  In November 2015, the Veteran indicated that he had no other information or evidence to submit for Board consideration.  Therefore, the Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide this matter and that no further development of the evidentiary record is necessary.  VA has complied with the notice and assistance requirements, and the Veteran is not prejudiced by a decision on the claim at this time.
II. Legal Criteria

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to the matter on appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Therefore, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Pursuant to 38 C.F.R. § 3.303(b), when a chronic condition is not present, a veteran may establish the second and third elements of service connection by demonstrating continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Certain chronic diseases (e.g., arthritis) may be presumptively service connected if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2016). 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the veteran.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno, 6 Vet. App. at 465.

A veteran is competent to describe symptoms that he experienced in service or at any time after service when the symptoms he perceived, that is, experienced, were directly through the senses.  38 C.F.R. § 3.159 (competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person); Layno, 6 Vet. App. at 469-71 (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge; personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness, but lay testimony is not competent to prove a particular injury or illness); see Barr, 21 Vet. App. at 308 (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr, 21 Vet. App. at 310 ("[T]he Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms.").  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).

Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Also, a veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F. 3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau).

VA must consider the competency of the lay evidence and cannot outright reject such evidence on the basis that such evidence can never establish a medical diagnosis or nexus; however, this does not mean that lay evidence is necessarily always sufficient to identify a medical diagnosis, but rather only that it is sufficient in those cases where the lay person is competent and does not otherwise require specialized medical training and expertise to do so, i.e., the Board must determine whether the claimed disability is a type of disability for which a layperson is competent to provide etiology or nexus evidence.  See Davidson, 581 F. 3d at 1316 (recognizing that, under 38 U.S.C.A. § 1154(a) (West 2014), lay evidence can be competent and sufficient to establish a diagnosis of a condition when a lay person is competent to identify the medical condition; he is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).

III. Factual Background

The Veteran claims entitlement to service connection for a back disability that he contends is related to an incident in active service.  In his initial claim, and during a December 2013 video hearing, the Veteran averred that he was injured in 1966 while performing a refueling and resupply at sea.  The Veteran states that a large wave hit the ship, causing him to be thrown into a steel stanchion.  

The Veteran also indicates that his role as a gunner's mate while in service could have contributed to his back disability.  He states that during service, he lifted approximately 500 pounds of ammunition, weighing 55 pounds apiece, in addition to storing the ammunition under the gun mount of the magazine.

The Veteran's entrance examination and medical history report were negative for any back condition and the Veteran is presumed to have entered service in sound condition.  His STRs are silent regarding the incident. In a February 2015 remand, the Board directed the AOJ to obtain relevant deck logs that would have contained information about the reported incident.  An August 2015 letter states that the National Archives and Records Administration could not find a reference to the Veteran or the described incident in the deck logs.  In addition, none of the Veteran's STRs document any complaints of, or treatment for, any back injury. 
 
Private treatment records, starting in 2002, confirm that the Veteran sought treatments for complaints of back pain.  The Veteran had back surgery in November 2008 and underwent a laminectomy and discectomy in September 2012.  

In April 2010, private physician J.S. wrote a letter in support of the Veteran's claim, stating that the Veteran's back disability was likely due to the alleged 1966 in-service incident.  J.S. submitted an amended nexus opinion in January 2013 supporting the Veteran's claim after reviewing the Veteran's entire service record, including lay testimony.

In 2009 and 2010, the Veteran submitted three lay statements from others in support of his claim.  B.K. states that he has known the Veteran since 1993 and that the Veteran has complained of chronic back pain caused during his service.  The Veteran's shipmate, W.B., served with the Veteran at the time of the incident, and corroborates the Veteran's account.  W.B. also states that he helped carry the Veteran to sick bay and signed a document about the incident for the gunner's mate chief.  J.B. has known the Veteran for over 30 years and worked with the Veteran for 25 of those years.  During that time, J.B. states that the Veteran had back problems.

The Veteran was afforded an initial VA examination in June 2015.  The examiner reviewed the Veteran's claims file and extensively reviewed and summarized the Veteran's post-service medical records, noting private physician J.S.'s nexus opinion.  The VA examiner also considered lay statements submitted by others on behalf of the Veteran.

After acknowledging the Veteran's complaints of continuous symptomatology since service, and considering the Veteran's report of in-service injury credible, the VA examiner ultimately opined that the Veteran's current back disability is "usually a vocational and genetic pathology that requires continuous stress to the joints for years."  The examiner noted that, based on the Veteran's statements about treatment of the in-service injury-icing his back and a few days rest before heading back to duty-the Veteran's service injury "appears to have been to his muscle and soft tissue without any injury to his joint/bone since he was able to resume his job quickly."  In addition, the examiner noted that as a civilian the Veteran had a "heavy duty job which he performed for years" that could have contributed to his back disability. 

IV. Analysis

It is not in dispute that the Veteran has a current back disability.  What must be resolved is whether the current disability is etiologically related to service, to include the in-service incident described by the Veteran.  The Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for a back disability.  

There is no clinical evidence that the Veteran received treatment in service for complaints of back pain or injury, and the contemporaneous evidence at separation from service is silent for complaints of back pain or pathology.  In a June 1967 examination report, the examiner found that the Veteran's back was clinically normal and that the Veteran was physically qualified to transfer from the ship on which the in-service incident allegedly occurred.  The Board finds that this is probative evidence weighing against the Veteran's claim that he was experiencing back pain while in service.  

Additionally, the 2015 VA examination is negative medical evidence weighing against the Veteran's claim.  The examination report encompassed a full review of the claims file and post-service medical records as well as consideration of the Veteran's statements and other lay persons' statements.  The report is supported by sufficient detail, and provides a complete rationale for the opinion stated, which is supported by evidence of the record.  Therefore, the Board finds that the 2015 VA examination, taken as a whole, is probative evidence weighing against the Veteran's claim.

The Board has also considered the private medical evidence of the record, noting that during the December 2013 Board hearing, the Veteran contended that he first sought treatment for his back within six months to one year after separation from service.  The Veteran also testified that these treatment records are no longer available either because the physicians are deceased or the records have been destroyed.  Therefore, the earliest recorded evidence of post-service back complaint is in 2002.

The Board also notes that medical history reports for treatment between 2002 and 2008 are silent regarding the in-service incident.  Other than the letters from a private physician, which are discussed below, the Veteran's private treatment records do not mention a back injury.  Specifically, a letter from J.S. to G.U. about the Veteran's back referral does not mention the injury in the Veteran's past medical history.  Likewise, in an April 2003 medical history form, the Veteran indicates that he has not seen a chiropractor for over 20 years, which would still put the treatment over a decade following service.  Lastly, the back injury and/or back pain is not mentioned in a 2008 medical history form.

The Board is also cognizant of the fact that the Veteran's lower back pain is noted as a new condition in July 2003 medical records for private orthopedic physician J.G.

In a January 2013 letter amending a 2010 letter, private treatment provider J.S., after a review of all of the Veteran's medical records, links the Veteran's back pain to the 1966 incident in service.  However, the Board finds that the opinion provided by J.S. is inadequate to establish a nexus between the in-service incident and the current disability.  The opinion fails to address the Veteran's 35 years of employment in a manual labor field, his lack of abnormal spine upon separation from service, and the Veteran's ability to perform in the Reserves.  The opinion also does not address in any detail how the described in-service injury could have caused the Veteran's current back disability.  As such, the Board finds that the nexus opinion from J.S. lacks probative value and does not support the Veteran's claim.

In making its determination, the Board has also considered the Veteran's own statements, and those of three laypersons, made in support of the Veteran's claim.  At the outset, the Board notes that, in this case, the Veteran has not demonstrated any specialized knowledge or expertise to indicate he is capable of rendering a competent medical opinion.  Although lay persons are competent to opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, a back disability falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d at 1377 n. 4 (lay persons not competent to diagnose cancer).  The Veteran has not shown that he, or those who provided statements on his behalf, possess the medical training and expertise necessary to opine as to the medical etiology of his current disability.

However, lay persons are competent to report on what they experience through their senses, such as experiencing or observing someone else experience symptoms of pain.  See Jandreau, 492 F.3d at 1377.  Therefore, the lay statements of record have been considered in the context of the Veteran's claim to service connection based on a theory of continuity of symptomatology. 

In regards to the lay statements submitted by others on behalf of the Veteran, the Board first notes that B.K. indicated that he has known the Veteran since 1993, i.e. over 25 years after the Veteran's separation from service.  Therefore, while B.K. is competent to report that the Veteran has experienced back pain for the last 16 years, he is not competent to opine as to whether the Veteran has experienced back pain since service because he did not know the Veteran in his initial post-service years.  Similarly, a 2009 statement by J.B. is also not competent to opine as to whether the Veteran has experienced back pain since service because he met the Veteran almost a decade after his separation from service. 

The Board has also considered the 2010 statement from W.B., the Veteran's shipmate at the time of the in-service incident.  While the Board does not contest the competency of the statement from W.B., which specifically asserts knowledge of the Veteran's in-service injury, W.B.'s statement does not address whether the Veteran suffered from back pain at separation from service that has continued since that time.  

The Board notes that, to the extent that any of these statements could be considered competent and credible reports linking the Veteran's current condition to post-service symptoms, they have minimal probative value as they are contradicted by the contemporaneous medical evidence of the records noting no complaints of back pain or back pathology at separation from service.  

Furthermore, even assuming that the Veteran had a back injury during service in 1966, the earliest documentation of his current disability is in 2002.  The lapse of time between service separation and the earliest documentation of current disability is a factor for consideration in deciding a service connection claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

Accordingly, in this case, the Board finds that the elements of service connection have not been met.  The probative and competent medical evidence does not demonstrate the presence of a chronic back disability in service, as explained above.  The Board also finds that presumptive service connection is not warranted because there is no evidence that the Veteran was diagnosed with or suffered from arthritis within one year of separation from service.  38 C.F.R. § 3.307, 3.309.

As the preponderance of the evidence is against this claim, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for a back disability is denied.  38 U.S.C.A § 5107(b).



ORDER

Entitlement to service connection for a back disability is denied.



____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


